Appellant was convicted on an information charging murder in the third degree. She waived a jury and was tried before the court. The only question we consider essential to discuss is whether the evidence is sufficient.
Appellant is a naturopath physician and the deceased came to her for treatment. It is the state's contention that appellant produced an abortion on deceased which resulted in her death. It is appellant's contention that deceased had the abortion when she first saw her and that she merely treated her for the after effects. It would serve no useful purpose to detail at length the evidence pro and con on these contentions. We have studied it carefully and find it inadequate to satisfy the requirements of the law.
The judgment is reversed.
TERRELL, BROWN and BUFORD, JJ., concur.
  CHAPMAN, C. J., THOMAS and SEBRING, JJ., dissent. *Page 707